RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                       File Name: 05a0296p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                       X
                                   Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                        -
                                                        -
                                                        -
                                                                No. 03-5586
            v.
                                                        ,
                                                         >
 JAMES SHANNON OLIVER,                                  -
                                 Defendant-Appellant. -
                                                       N

                                       Filed: July 12, 2005
                 Before: SILER, BATCHELDER, and ROGERS, Circuit Judges.
                                       _________________
                                            ORDER
                                       _________________
        On November 29, 2004, this court issued an opinion affirming Defendant James Oliver’s
sentence for possession of a semiautomatic assault weapon. United States v. Oliver, 390 F.3d 482
(6th Cir. 2004). On April 25, 2005, the United States Supreme Court granted Oliver’s petition for
a writ of certiorari, vacated the judgment of this court, and remanded to this court for further
consideration in light of United States v. Booker, 543 U.S. ___, 125 S. Ct. 738 (2005). Oliver v.
United States, ___ U.S.___, 125 S. Ct. 1950 (2005). We reinstate our opinion of November 29,
2004, holding that the firearm possessed by Oliver met the applicable statutory definition of a
semiautomatic assault weapon, as defined by 18 U.S.C. § 921(a)(30). With respect to Oliver’s
sentence, we vacate the judgment and sentence of the district court, and remand to the district court
for resentencing in accordance with Booker.
                                              ENTERED BY ORDER OF THIS COURT


                                                    /s/ Leonard Green
                                              ___________________________________
                                                           Clerk




                                                 1